DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action in response to the amendment filed on 12 November 2021.  Claims 28, 29, 31, 34-38, 46, 48 and 49 have been amended.  Claims 1-27 and 30 have been cancelled.  Claims 28-29 and 31-49 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 28, 29 and 31-47 are a method, claim 48 is media and claim 49 is an apparatus. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 28-29 and 31-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Pong 1:  Independent claims (28, 48 and 49) recite the limitation of detecting, contextual information including at geographic location of a user; detecting a media event based on the geographic location of the user, at least one story object related to a physical location and unlocking additional interactive content based on the achievement object related to collectable and presenting the unlocked additional interactive content the user.  The clams as a whole recite managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. Examples of these sub-groupings include subject matter such as:   a set of rules for playing a dice game.   The detecting limitation, as drafted is a process that, under its broadest reasonable interpretation covers presenting unlocked additional an interactive content in response to achievement of object related to a collectable, but for the recitation  of a generic computer and components.  That is, other than reciting a media device and a content analysis engine for performing the detecting and presenting steps, and media server for performing unlocking steps.   

Step 2A-Pong 2:   The claims recite additional elements of media device, content analysis engine media server, as a generic processor for performing the detecting, unlocking and presenting steps.  These generic components are recited at a high level of generality, i.e., media device, media server, as a generic processor performing a generic computer function of processing data (the presenting unlocked additional an interactive content in response to achievement of object related to a collectable). This generic computer components limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea. 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a ineligible
Dependent claims 29, and 31-47 recite a limitation further defines the same abstract idea noted in the above claims.     The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 29 and 31-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baronoff  (US Pub., 2012/0122570 A1) in view of Fan et al (US Pub., 2012/015095 A1)


With respect to claim 28, Baronoff teaches a computer-based method of interacting with interactive content, the method comprising: 
detecting, via a media device, contextual information of a user, wherein the contextual information includes at least a geographic location of the user (paragraph [0112], discloses detection of the presence  of the smart devices at a location or proximal to the location having those geographic coordinates ..);   
detecting, via a content analysis engine that is coupled with the media device, a media event based on at least the geographic location of the user within the contextual information, wherein the media event comprises collection of  an achievement (paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices.., paragraph [0114], discloses in addition to or as an alternative .., a user may provide a series of clues along the way [collection of an achievements] .., and paragraph [0115], discloses clues may help form the path or provide side-experiences, e.g., opportunities for sub-adventure or acquire information, powers, weapons, tool, real-life coupon/money, game coupon/money, real object, virtual objects  ); and  
unlocking, via a media server that is coupled with the content analysis engine, additional interactive content (paragraph [0116], discloses clue may be give during a movie preview, that is show prior to another move .., preview viewed the smart device.., item/object may be replaced with a clue, which cumulatively may reveal a scenario and/or experience in the AR adventure and    paragraph [0117], discloses clues may be provided based on single user goal completion and/or multi-user goal completion, a clue is many unlock when a plurality user are each located in a specific location.., clue may be revealed when a user performs some task [achievements object]).   
Baronoff teaches the above elements including presenting, via the media device, interactive content to the user (paragraph [0013], discloses the user devices locally storing the data for rendering the animation element,   paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices and paragraph [0114], discloses user may be provided a series of clues along the way..) game rewards such as additional power/weapons. May be provided to a user in response to physical real-space tasks performed by the user (paragraph [0050]).   Baronoff failed to teach the corresponding task performed by a user is collected into an inventory of the user and the corresponding unlocked additional interactive content is based on the collection of the achievement objecting into an inventory of the user.   
However, Fan teaches collection of the achievement into an inventory of the user (paragraph [0028], discloses a user metrics collector and/or dashboard my reflect a number of ZPoints and/or ZCoins owed by the .., ZPoints and/or ZCoins have been earned in a game
along with other statistical analysis of the rewards collected in a user metrics collector and/or dashboard, paragraph [0034], discloses the metaGame reward store pricing model may be based on an amount of reward points earned at each level  and paragraph [0051], discloses time based contest and prize may allow for the accumulation of metagame points and/or metaGame units, such a ZPoints or ZCoins) and unlocking based on the collection of the achievement object into an inventory of the user(paragraph [0034], discloses unlocked items as soon as the reach an unlock point [collection of the achievement object into an inventory of the user],  .., paragraph [0059], discloses a user may unlock a reward item for every 10 levels the user completes, this may be capped at 7 unlocking iteration or reach level 70.., paragraph [0063], discloses receive metaGame reward points at regular intervals.., coins award at unlocked.., and paragraph [0064], discloses unlocking content items and/or game economy balance by keeping gameplay in sync with content creation ) and presenting unlocked additional interactive content (paragraph [0034], discloses allow user to buy newly unlocked items as soon as they reach an unlocked point (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)  and paragraph [0064], discloses providing control over unlocking content items and/or game economy balance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the provided clues based on single user goal completion and/or multi-user goal completion to be unlocked of Baronoff with allowing for the accumulation of metaGame Points and/or or MetaGame units such as feature of collecting ZPoints or ZCoins of Fan for the purpose of enhancing user to unlock a reward items for every 10 level the user completes (see Fan, paragraph [0059]).  
With respect to claim 29, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the achievement object   comprises at least one of the following: a discount, a coupon, a trophy, and a currency (paragraph [0015], discloses clue may .., acquire information, powers, weapons, tolls, real-life coupon/money came coupon/money).
 
 31, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the media event corresponding to the inventory item represents a completion of an event (paragraph [0117], discloses single user goal completion and/or multi-user goal completion).
With respect to claim 32, Baronoff in view of Fan teaches elements of claim 28, including displaying the animation elements in the disply device and of (a) overlying and (b) replacing a rendering of a real-space object that is at the geographic location and (paragraph [0009]), overlaying the animation element over a focal feature that represents a sensed real-space object (paragraph [0021]) and AR advertisement overlay for other traditional ads (paragraph [0129]).  Baronoff failed to teach the corresponding overlaid animation or overlay advertisement is unlocked.  
However, Fan teaches wherein the unlocked additional interactive content comprises an advertisement content (paragraph [0064] discloses unlock content [advertisement]).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the provided clues based on single user goal completion and/or multi-user goal completion to be unlocked of Baronoff by providing a control over unlocking content items of Fan for the purpose of providing a user to unlock a reward or content items to increase challenge of gameplay (see Fan, paragraph [0065]).  
With respect to claim 33, Baronoff in view of Fan teaches elements of claim 28 including animation elements may be provided by the process as part of an interactive game (paragraph [0015]).  Baronoff failed to teach the corresponding an interactive game is unlock.   
 (paragraph [0029], discloses user login to a game and/or metaGame [unlock] and paragraph [0064], discloses unlicking content items and/or game economy balance by keeping gameplay in sync with content creation  ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the provided clues based on single user goal completion and/or multi-user goal completion to be unlocked of Baronoff by providing a control over unlocking content items of Fan for the purpose of providing a user to unlock a reward or content items to increase challenge of gameplay (see Fan, paragraph [0065]).  

 With respect to claim 34, Baronoff in view of Fan  teaches elements of claim 28, furthermore, Baronoff teaches the method further comprising trading, via the media device, the achievement object  with another user (paragraph [0059], disclose technology tradable items and/or sponsors and paragraph [0093], discloses item trading ).
With respect to claim 35, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method  further comprising sharing, via the media device, the achievement object  with another user(paragraph [0087], discloses transfer in-game object from one user  to another paragraph [0127], discloses same data may be shared) .
With respect to claim 36, Baronoff in view of Fan teaches elements of claim 35, furthermore, Baronoff teaches the method further comprising connecting, via the media device to a social media web site to post the achievement object  (paragraph [0034], discloses a server connected to a plurality of smart device, paragraph [0120], discloses there may be normal website with may be created for this purpose or in an advertiser/partner arrangements .., where other supporting content is located.., and paragraph [0121], discloses other supporting content may include videos, tutorials, training  media , phycal books, virtual books, digital boon .., visual target may help overly an AR audible target..). 
With respect to claim 37, Baronoff in view of Fan teaches elements of claim 36 furthermore, Baronoff teaches the method   further comprising updating a timeline on the social media web site with respect to progress associated with the achievement object (paragraph [0071], discloses the user may transmit to the server  an update concerning the integration e.g., one a duel is completed).
With respect to claim 38, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method   wherein the achievement object  is associated with a real-world item (paragraph [0063], discloses real-world elements .).
With respect to claim 39, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method    wherein the contextual information further includes at least one of the following types of additional contextual information: a movement of the user, system information about the media device, a date, a time, and a length of time (paragraph [0065], determine various movement and direction of movements..); and  
wherein the media event is detected based on the additional contextual information (paragraph [0065], discloses determine geographic    position and latitude).
With respect to claim 40, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method   wherein the geographical location comprises at least one of the following: a postal code, an IP address, a city, a county, a geographical area, and a (paragraph [0113], discloses location having those geographic coordinates).
With respect to claim 41, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the media event comprises a transmedia event(paragraph [0038], discloses providing a story-drive augmented reality (AR) experience that includes a plurlity of scenario [transmedia event]).
With respect to claim 42, Baronoff in view of Fan teaches elements of claim 41 furthermore, Baronoff teaches the method wherein the transmedia event comprises at least two types of media interactions (paragraph [0049], discloses augmented realty objects, such as graphical overly, sounds, test, vibration etc.).
With respect to claim 43, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method   comprising modifying a media progress bar on the media device (paragraph [0047], discloses modifying the game elements including modifying a score ..).
With respect to claim 44, Baronoff in view of Fan teaches elements of claim 43, furthermore, Baronoff teaches the method   further comprising indicating completion of the media event via the media progress bar (paragraph [0062], discloses input button) .
With respect to claim 45, Baronoff in view of Fan teaches elements of claim 28, furthermore, Baronoff teaches the method  wherein the media event comprises paid content(paragraph [0123], discloses these videos may be provide as (for fee as part of other revenue)).
 46, Baronoff in view of Fan teaches elements of claim 45, furthermore, Baronoff teaches the method   wherein the paid content comprises the   achievement object  (paragraph [0086], discloses the ally many sold in stores, over the internet or may be distrusted as part of one of the scenario, either for free or fee).
With respect to claim 47 Baronoff in view of Fan teaches elements of claim 45, furthermore, Baronoff teaches the method wherein the paid content comprises at least one of the following: an advertisement, a coupon, subscription content, pay-per-use content, an inventory object, and a currency (paragraph [0129], disclose one time, monthly and/or per-use fess may be changed to user of the system).
With respect to claim 48, Baronoff   teaches a non-transitory computer-readable storage medium on which are stored software instruction executable by a processor to perform op method of interacting with interactive content (paragraph [0069], discloses one or more serer my include a hardware computer readable medium e.g., memory 403 within instruction to cause a processor .., execute a set of steps), the method comprising: 
detecting, via a media device, contextual information of a user, wherein the contextual information includes at least a geographic location of the user (paragraph [0112], discloses detection of the presence  of the smart devices at a location or proximal to the location having those geographic coordinates ..) ; 
detecting, via a content analysis engine that is coupled with the media device, a media event based on at least the geographic location of the user within the contextual information, wherein the media event comprises collection of  an achievement (paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices.., paragraph [0114], discloses in addition to or as an alternative .., a user may provide a series of clues along the way [collection of an achievements] .., and paragraph [0115], discloses clues may help form the path or provide side-experiences, e.g., opportunities for sub-adventure or acquire information, powers, weapons, tool, real-life coupon/money, game coupon/money, real object, virtual objects  ); and  
unlocking, via a media server that is coupled with the content analysis engine, additional interactive content (paragraph [0116], discloses clue may be give during a movie preview, that is show prior to another move .., preview viewed the smart device.., item/object may be replaced with a clue, which cumulatively may reveal a scenario and/or experience in the AR adventure and    paragraph [0117], discloses clues may be provided based on single user goal completion and/or multi-user goal completion, a clue is many unlock when a plurality user are each located in a specific location.., clue may be revealed when a user performs some task [achievements object]).   
Baronoff teaches the above elements including presenting, via the media device, interactive content to the user (paragraph [0013], discloses the user devices locally storing the data for rendering the animation element,   paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices and paragraph [0114], discloses user may be provided a series of clues along the way..) game rewards such as additional power/weapons. May be provided to a user in response to physical real-space tasks performed by the user (paragraph [0050]).   Baronoff failed to teach the corresponding task performed by a user is collected into an inventory of the user and the 
However, Fan teaches collection of the achievement into an inventory of the user (paragraph [0028], discloses a user metrics collector and/or dashboard my reflect a number of ZPoints and/or ZCoins owed by the .., ZPoints and/or ZCoins have been earned in a game
along with other statistical analysis of the rewards collected in a user metrics collector and/or dashboard, paragraph [0034], discloses the metaGame reward store pricing model may be based on an amount of reward points earned at each level  and paragraph [0051], discloses time based contest and prize may allow for the accumulation of metagame points and/or metaGame units, such a ZPoints or ZCoins) and unlocking based on the collection of the achievement object into an inventory of the user(paragraph [0034], discloses unlocked items as soon as the reach an unlock point [collection of the achievement object into an inventory of the user],  .., paragraph [0059], discloses a user may unlock a reward item for every 10 levels the user completes, this may be capped at 7 unlocking iteration or reach level 70.., paragraph [0063], discloses receive metaGame reward points at regular intervals.., coins award at unlocked.., and paragraph [0064], discloses unlocking content items and/or game economy balance by keeping gameplay in sync with content creation ) and presenting unlocked additional interactive content (paragraph [0034], discloses allow user to buy newly unlocked items as soon as they reach an unlocked point (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)  and paragraph [0064], discloses providing control over unlocking content items and/or game economy balance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the provided clues based on single user goal completion and/or multi-user goal completion to be unlocked of 
With respect to claim 49, Baronoff   teaches a computer-based apparatus for interacting with interactive content, the method comprising: 
processor (Fig. 4, 402 discloses a processor and paragraph [0007] discloses associating by  a processor an element with the geographic coordinates);
a non-transitory computer-readable storage medium on which are stored software instruction executable by a processor to perform op method of interacting with interactive content (paragraph [0069], discloses one or more server may include a hardware computer readable medium e.g., memory 403 within instruction to cause a processor .., execute a set of steps) ,  to perform operation comprising:
detecting, via a media device, contextual information of a user, wherein the contextual information includes at least a geographic location of the user (paragraph [0112], discloses detection of the presence  of the smart devices at a location or proximal to the location having those geographic coordinates ..) ; 
detecting, via a content analysis engine that is coupled with the media device, a media event based on at least the geographic location of the user within the contextual information, wherein the media event comprises collection of  an achievement (paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices.., paragraph [0114], discloses in addition to or as an alternative .., a user may provide a series of clues along the way [collection of an achievements] .., and paragraph [0115], discloses clues may help form the path or provide side-experiences, e.g., opportunities for sub-adventure or acquire information, powers, weapons, tool, real-life coupon/money, game coupon/money, real object, virtual objects  ); and  
unlocking, via a media server that is coupled with the content analysis engine, additional interactive content (paragraph [0116], discloses clue may be give during a movie preview, that is show prior to another move .., preview viewed the smart device.., item/object may be replaced with a clue, which cumulatively may reveal a scenario and/or experience in the AR adventure and    paragraph [0117], discloses clues may be provided based on single user goal completion and/or multi-user goal completion, a clue is many unlock when a plurality user are each located in a specific location.., clue may be revealed when a user performs some task [achievements object]).   
Baronoff teaches the above elements including presenting, via the media device, interactive content to the user (paragraph [0013], discloses the user devices locally storing the data for rendering the animation element,   paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices and paragraph [0114], discloses user may be provided a series of clues along the way..) game rewards such as additional power/weapons. May be provided to a user in response to physical real-space tasks performed by the user (paragraph [0050]).   Baronoff failed to teach the corresponding task performed by a user is collected into an inventory of the user and the corresponding unlocked additional interactive content is based on the collection of the achievement objecting into an inventory of the user.   
collection of the achievement into an inventory of the user (paragraph [0028], discloses a user metrics collector and/or dashboard my reflect a number of ZPoints and/or ZCoins owed by the .., ZPoints and/or ZCoins have been earned in a game
along with other statistical analysis of the rewards collected in a user metrics collector and/or dashboard, paragraph [0034], discloses the metaGame reward store pricing model may be based on an amount of reward points earned at each level  and paragraph [0051], discloses time based contest and prize may allow for the accumulation of metagame points and/or metaGame units, such a ZPoints or ZCoins) and unlocking based on the collection of the achievement object into an inventory of the user(paragraph [0034], discloses unlocked items as soon as the reach an unlock point [collection of the achievement object into an inventory of the user],  .., paragraph [0059], discloses a user may unlock a reward item for every 10 levels the user completes, this may be capped at 7 unlocking iteration or reach level 70.., paragraph [0063], discloses receive metaGame reward points at regular intervals.., coins award at unlocked.., and paragraph [0064], discloses unlocking content items and/or game economy balance by keeping gameplay in sync with content creation ) and presenting unlocked additional interactive content (paragraph [0034], discloses allow user to buy newly unlocked items as soon as they reach an unlocked point (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)  and paragraph [0064], discloses providing control over unlocking content items and/or game economy balance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the provided clues based on single user goal completion and/or multi-user goal completion to be unlocked of Baronoff with allowing for the accumulation of metaGame Points and/or or MetaGame units .  

Response to Arguments

Applicant's arguments of 35 U.S.C 101 rejections with respect to claims 28-29 and 32-49 filed on 12 November 2021 have been fully considered but they are not persuasive. Applicant arguments of the alleged abstract idea has nothing to do with “social activities” or “teachings” nor does it all within the subcategory of “following rules of interactions” as defined by  the guidelines is not persuasive.   The claims as a whole recite a method of organizing human interactions.  The claimed invention is a method for unlocking additional interactive content based on detected contextual information includes at least one geographical information of user and media event that comprises collection of an achievements object into an inventory of user and presenting the unlocked additional interactive content, which is a method of managing interaction between people.  The mere nominal recitation of a generic computer components does not take the claim out to the method of organizing human interaction grouping.  For example, see paragraph [0062] of applicants’ specification, the specification discloses “provide a clue to the user to unlock a next chapter in the transmedia story”, this paragraph shows that the user interaction.  Thus, the claim recite an abstract idea.     
The claim as a whole merely describes how to generally “apply” the concept of unlocking information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update 

As noted previously, the claim as a whole merely describes how to generally “apply” the concept of unlocking content in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Applicant's arguments of 35 U.S.C 103(a) rejections with respect to claims 28-29 and 32-49 filed on 12 November 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The following reference applied in this office action:
Baronoff  (US Pub., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other  wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of the smart phone, cell phone and/or other wireless device (while remaining multi-platform) as held by the human gamer (who may or may not utilize a customizable avatar)

Fan et al (US Pub., 2012/0150695 A1) discloses software on a server receives a game action message associated with one of a plurality of online games being played by a user. The software generates an asset message based at least in part on the gan1e action message. The software determines user feed preferences based on a social filter graph. The social filter graph depends at least in part on a metagame account associated with the user.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.